DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedl et al. (US PGPub 2009/0065912, hereinafter referred to as “Riedl”).
Reidl discloses the semiconductor device as claimed.  See figures 1-5 and corresponding text, where Reidl teaches, in claim 1, a package comprising an electronic chip (3) having a pad (5), wherein the pad (5) is at least partially covered with adhesion enhancing structures (22), wherein the pad (5) and the adhesion enhancing structures (22) have at least aluminium in common, wherein the adhesion enhancing structures comprise at least one of aluminium oxide and aluminium hydroxide (figure 2; [0064-0068]).  
Reidl teaches, in claim 2, further comprising a dielectric structure at least partly covering the electronic chip.  (figures 2 and 3; [0064-0073])
Reidl teaches, in claim 3, wherein at least a part of the adhesion enhancing structures is covered directly by the dielectric structure, and/or wherein the dielectric structure comprises a mold compound which at least partially encapsulates the electronic chip. (figures 2 and 3; [0064-0073])
Reidl teaches, in claim 5, wherein the pad comprises at least one of pure aluminium, aluminium-copper, aluminium-silicon-copper, and copper with an aluminium oxide coating.  (figures 2 and 3; [0064-0073])
Reidl teaches, in claim 6, wherein the adhesion enhancing structures form a substantially homogeneous layer.  (figures 2 and 3; [0064-0073])

Reidl teaches, in claim 9, a package, comprising: 
a chip carrier; 
an electronic chip mounted on the chip carrier; and 
a dielectric structure covering at least part of a surface of at least one of the chip carrier and the electronic chip, wherein at least part of the covered surface comprises hydrothermally formed adhesion enhancing structures, and wherein the covered surface and the adhesion enhancing structures have at least aluminium in common, and wherein the adhesion enhancing structures comprise at least one of aluminium oxide and aluminium hydroxide.  (figures 2 and 3; [0064-0073])
Reidl teaches, in claim 11, further comprising a connection element electrically coupling the electronic chip with the chip carrier and having a surface which is at least partially covered by the dielectric structure, wherein the covered surface of the connection element comprises hydrothermally formed adhesion enhancing structures. (figures 2 and 3; [0064-0073])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedl et al. (US PGPub 2009/0065912, hereinafter referred to as “Riedl”) as applied to claim 1 above, and further in view of Riedl et al. (US PGPub 2009/0065912, hereinafter referred to as “Riedl”).
Riedl discloses the semiconductor device substantially as claimed.  See the rejection above.
However, Reidl fails to show, in claim 7, wherein the adhesion enhancing structures have a height in a range between 50 nm and 1000 nm. 
Reidl teaches, in claim 7, addressing the issue of cracking by providing additional adhesion promoting coating ([0003-0004]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the adhesion enhancing structures have a height in a range between 50 nm and 1000 nm, in the device of Reidl, according to the teachings of Reidl with the motivation of addressing cracking issues, where a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 

	
Reidl teaches, in claim 8, wherein the adhesion enhancing structures comprise at least one of nanofibers and microfibers.  
Reidl teaches, in claim 8, an adhesion promoting coating with dendritic structures ([0052], [0064]). In addition, provides the advantages of additional mechanical anchoring and the surface area ([0064])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the adhesion enhancing structures comprise at least one of nanofibers and microfibers, in the device of Reidl, according to the teachings of Reidl with the motivation of creating  addressing cracking issues by creating additional mechanical anchoring and surface area. 
Response to Arguments
Applicant’s arguments, see remarks, filed 08/11/22, with respect to the rejection(s) of claim(s) 1-3,5-11 under Yeduru (US PGPub 2016/0079089) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Riedl et al. (US PGPub 2009/0065912, hereinafter referred to as “Riedl”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 16, 2022